Exhibit 10.3

 

[Levi Strauss & Co. letterhead]

 

June 4, 2004

 

Dear Albert:

 

The purpose of this letter is to confirm the critical role you will play during
the presentation for and completion of the sale of the Dockers® Brand (“the
business”).

 

If the sale of the business is completed successfully in the fiscal year 2004,
as measured by:

 

  • Dockers ® CBU equity growth vs plan,

 

  • An acceptable transition plan in place and executed,

 

  • Key project milestones achieved

 

  • Full compliance with confidentiality and all other provisions in this letter

 

then, you will receive a Special Bonus award equal to 100% percentage of your
base pay, or $451,000. This payment will be made 3 months after the completion
of the transaction, and this payment will be subject to all applicable federal
and state taxes.

 

Other Terms and Conditions

 

  • If you voluntarily resign or are involuntarily terminated for misconduct or
unsatisfactory performance before the completion of the sale, you will not
receive any of the Special Bonus award stated above.

 

  • All terms and conditions associated with compensation and benefits plans in
which you are currently participating remain unchanged.

 

  • All other terms and conditions of employment as stated in LS&CO.’s Human
Resources Policies and Procedures and Home Office Policies, including managing
performance, remain in full force.

 

  • This arrangement, detailed above, neither changes your at-will status nor
does it constitute an employment contract (written or implied). LS&CO. is an
at-will employer and reserves its right to terminate your employment at any
time, with or without cause and with or without notice.

 

  • You must keep any and all information relating to Project Blonde
confidential. Achievement of your Special Bonus award requires full compliance
with this material provision.

 

  • The terms and conditions of this offer are confidential and should not be
discussed with your colleagues under any circumstances. Achievement of your
Special Bonus award requires full compliance with this material provision.

--------------------------------------------------------------------------------

  • Should any of these terms and conditions be found to be unenforceable, said
term shall not be deemed to be part of the agreement. However, the remaining
portions shall remain in full force and effect.

 

  • This Special Bonus award is contingent upon a successful completion of a
sale of the Dockers® Brand in fiscal year 2004, as detailed by factors/measures
outlined above. Please note that the Company, in its sole discretion, has the
right to withdraw from or to not go forward with a sale of the Dockers® Brand at
any time. Should the Company exercise its discretion, there would be no Special
Bonus award payable to you under this arrangement.

 

We expect your continued association with LS&CO. to be mutually beneficial and
know that you will continue to have a tremendous positive impact for LS&CO.
during this time.

 

Sincerely,

 

/s/ Philip A. Marineau

Philip A. Marineau

President and Chief Executive Officer

Levi Strauss & Co.

 

cc:

 

Greg Holmes

   

Personnel Folder

 

Accepted by:

 

/s/ Albert F. Moreno

--------------------------------------------------------------------------------

June 15, 2004

--------------------------------------------------------------------------------

Date